In The

                               Court of Appeals

                     Ninth District of Texas at Beaumont

                              ________________
                              NO. 09-19-00034-CR
                              ________________

                    BRIAN KEITH MELONSON, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee
________________________________________________________________________

                    On Appeal from the 252nd District Court
                           Jefferson County, Texas
                          Trial Cause No. 16-25127
________________________________________________________________________

                          MEMORANDUM OPINION

      Brian Keith Melonson 1 appeals the Judgment Adjudicating Guilt following

his deferred adjudication for unlawful possession of a firearm by a felon. See Tex.

Penal Code Ann. § 46.04(a)(1). In two issues on appeal, Melonson argues that the

trial court violated his Sixth Amendment right under the Confrontation Clause by

allowing the complainant to invoke his Fifth Amendment right against self-




      1
          Appellant is also known as Adrian Duane Brown and Brian Melonson.
                                          1
incrimination during cross examination. See generally U.S. Const. amends. V, VI.

We affirm.

                                    Background

      On June 1, 2016, a Jefferson County grand jury indicted Melonson for

unlawful possession of a firearm by a felon. On May 17, 2017, Melonson pled guilty

to the offense and was placed on deferred adjudication for eight years. On July 5,

2018, the State filed its First Amended Motion to Revoke Unadjudicated Probation.

      A bench trial was held on February 7, 2019, and Melonson pled true to

allegations 1, 2, 3, 6, and 7 in the State’s First Amended Motion to Revoke

Adjudicated Probation. Melonson pled not true to counts 8 and 9. Thereafter, the

State presented evidence on counts 8 and 9 of its motion alleging that on March 29,

2018, Melonson “intentionally and knowingly and recklessly cause[d] bodily injury

to [J.K.] . . . by the use of a deadly weapon, namely a firearm, by shooting [J.K.]

with said firearm.”2

      Although several witnesses testified at trial, we only address the testimony

relevant to the issues raised by Melonson on appeal. J.K. testified that on March 29,

2018, he received a phone call that Melonson was mad at him over some text



      2
         We refer to the victim and his family members by their initials to conceal
their identity. See Tex. Const. art. I, § 30 (granting crime victims “the right to be
treated with fairness and with respect for the victim’s dignity and privacy throughout
the criminal justice process”).
                                            2
messages J.K. had sent to J.K.’s “ex-girlfriend’s child[,]” who was a minor. At this

point, the trial court stopped the examination and appointed J.K. an attorney to

advise him of his Fifth Amendment right against self-incrimination.

      After being appointed an attorney, J.K. stated he was at the apartment of his

girlfriend and decided to walk his dog. As he walked his dog around the apartment

complex, he noticed a black car pull into the rear of the complex and stop. He

immediately grabbed his dog and turned to walk back to his girlfriend’s apartment.

As he ran towards the apartment, he and his dog were shot. J.K. identified Melonson

as the assailant.

      At the conclusion of its direct examination, the State offered into evidence a

police report filed by Melonson’s ex-girlfriend, B.V., against J.K., which the trial

court admitted.3 The report detailed allegations that J.K. sent sexually explicit text

messages to B.V.’s and Melonson’s 11-year-old daughter.

      During cross examination of J.K., the defense attempted to elicit testimony

regarding allegations that he sent the sexually explicit text messages to Melonson’s

daughter. J.K.’s appointed counsel objected stating that J.K. was not going to answer

any questions that could be in “violation of [J.K.’s] right not to incriminate himself.”

The trial court instructed J.K. that he did not have to answer the question. Defense



      3
        B.V. had previously dated J.K. but she was not in a relationship with him at
the time she filed the police report or at the time of trial.
                                            3
counsel objected to this instruction stating, “it violates Mr. Melonson’s right to

confront and cross-examine witnesses.” The trial court overruled Melonson’s

objection. Melonson’s defense counsel continued questioning J.K. regarding the

allegations, and J.K. continued to “plead the fifth.” Defense counsel again objected

that J.K.’s refusal to answer violated his client’s right to confront and cross examine

witnesses, which the trial court overruled. J.K. did testify that he believed

Melonson’s anger towards him was not because of the allegations regarding the text

messages, but he believed Melonson was angry because J.K. had dated B.V.,

Melonson’s ex-girlfriend. 4

      At the conclusion of the bench trial, the trial court found Counts 1, 2, 3, 6, and

7 true based on Melonson’s pleas of true, found Counts 8 and 9 true based on a

preponderance of the evidence presented, and found sufficient evidence to find

Melonson guilty. Based on these findings, the trial court sentenced Melonson to six

years confinement in the Texas Department of Correction. The trial court certified

Melonson’s right to appeal, and Melonson timely filed this appeal.

                                Standard of Review

      We review a trial court’s decision to admit or exclude evidence under an abuse

of discretion standard. See Sauceda v. State, 129 S.W.3d 116, 120 (Tex. Crim. App.


      4
         We note that although Melonson’s trial counsel asked the trial court for a
“bill of the questions[,]” our review of the record shows that trial counsel did not
make a bill of review regarding testimony by J.K.
                                          4
2004). An abuse of discretion occurs when the trial court acts without reference to

any guiding rules or principles. Montgomery v. State, 810 S.W.2d 372, 380 (Tex.

Crim. App. 1990).

                                      Analysis

      The United States Constitution provides that an accused will have the right to

confront witnesses against him. See generally U.S. Const. amend. VI. “[T]his

bedrock procedural guarantee applies to both federal and state prosecutions.”

Crawford v. Washington, 541 U.S. 36, 42 (2004) (citation omitted).

      The Sixth Amendment right to confront witnesses includes the right to
      cross-examine witnesses to attack their general credibility or to show
      their possible bias, self-interest, or motives in testifying. This right is
      not unqualified, however; the trial judge has wide discretion in limiting
      the scope and extent of cross-examination.

Hammer v. State, 296 S.W.3d 555, 561 (Tex. Crim. App. 2009) (citations omitted).

A trial court violates a defendant’s right of confrontation if it improperly limits

appropriate cross-examination. Carroll v. State, 916 S.W.2d 494, 497 (Tex. Crim.

App. 1996). Whether rooted in the Due Process Clause of the Fourteenth

Amendment or the Confrontation Clause of the Sixth Amendment, the Constitution

guarantees criminal defendants the opportunity to present a complete defense. Crane

v. Kentucky, 476 U.S. 683, 690 (1986). Indeed, the constitutional right to present a

defense includes the right to compulsory process and the rights to confront and cross-

examine witnesses. See Pointer v. Texas, 380 U.S. 400, 405 (1965). The

                                          5
constitutionally improper denial of a defendant’s opportunity to impeach a witness

is subject to a harmless-error analysis. Delaware v. Van Arsdall, 475 U.S. 673, 684

(1986).

      A defendant does not have an unqualified right to cross-examination,

however. Johnson v. State, 490 S.W.3d 895, 909 (Tex. Crim. App. 2016). A

defendant “is not entitled to cross-examination that is effective in whatever way, and

to whatever extent he might wish.” Id. at 909–10 (internal quotations and citations

omitted). Trial judges have wide latitude to limit the scope of cross-examination by

imposing restrictions on cross-examination. Id. at 910. As long as the “limits do not

operate to infringe upon the Confrontation Clause’s guarantee of ‘an opportunity for

effective cross-examination,’” a trial judge may limit the scope. Id. at 909 (quoting

Thaxton D. Johnson v. State, 433 S.W.3d 546, 552 (Tex. Crim. App. 2014)). We

uphold a trial judge’s decision to admit or exclude evidence as long as the result is

not outside the zone of reasonable disagreement. See Montgomery, 810 S.W.2d at

391–92.

      Notably, the defendant’s right under the Confrontation Clause does not trump

a witness’ right to invoke the Fifth Amendment right against self-incrimination. See

United States v. Ramos, 537 F.3d 439, 448 (5th Cir. 2008) (quoting United States v.

Goodwin, 625 F.2d 693, 700 (5th Cir. 1980)) (“When these two constitutional rights

intersect, ‘[a] valid assertion of the witness’ Fifth Amendment rights justifies a

                                          6
refusal to testify despite the defendant’s Sixth Amendment rights.’”); see also Bridge

v. State, 726 S.W.2d 558, 567 (Tex. Crim. App. 1986). The trial court has a duty to

protect a witness’s Fifth Amendment right and has broad discretion in determining

the validity of the claim and subsequent measures used to protect the claim. United

States v. Lyons, 703 F.2d 815, 818 (5th Cir. 1983) (citations omitted). The United

States Supreme Court explained in Van Arsdall that several factors go into reviewing

the court’s analysis in determining if the error was harmless beyond a reasonable

doubt including, “the importance of the witness’ testimony in the prosecution’s case,

whether the testimony was cumulative, the presence or absence of evidence

corroborating or contradicting the testimony of the witness on material points, the

extent of cross-examination otherwise permitted, and, of course, the overall strength

of the prosecution’s case.” 475 U.S. at 684 (citations omitted).

      As noted by the Fifth Circuit, the trial court has a “duty” to protect a witness’s

Fifth Amendment right against self-incrimination, and “broad discretion” in

determining privilege and measures regarding Fifth Amendment claims. Lyons, 703
F.2d at 818. This requires that the trial court “make an inquiry into the

reasonableness of a witness’s assertion of the Fifth Amendment privilege against

self-incrimination.” Walters v. State, 359 S.W.3d 212, 216 (Tex. Crim. App. 2011).

A witness cannot make a blanket assertion of his Fifth Amendment right. In re

Verbois, 10 S.W.3d 825, 828 (Tex. App.—Waco 2000, orig. proceeding).

                                          7
      Melonson has failed to demonstrate that the trial court abused its discretion

when it limited his cross examination of J.K. Although the trial court allowed J.K.

to invoke his Fifth Amendment right against self-incrimination, the information that

appellant’s trial counsel sought to elicit ultimately came in through other means, i.e.

the police report regarding the alleged explicit text messages. Any questions about

J.K’s assumed bias or motive were provided in detail by the police report. See Sotelo

v. State, No. 11-17-00118-CR, 2019 WL 2220572, at *5 (Tex. App.—Eastland May

23, 2019, pet. ref’d) (mem. op., not designated for publication) (noting that a trial

court did not abuse its discretion by allowing a witness to invoke his Fifth

Amendment right as additional cross examination was “not necessary to further

expound upon his potential bias as a witness for the State because there were already

ample details before the trial court about the pending charges in Comanche

County”). Additionally, although it limited his cross examination, the trial court

allowed Melonson to ask J.K. why he believed Melonson was mad at him.

      [Defense Counsel]: So, your understanding of Mr. Melonson being mad
      at you is what? Why is he mad at you? What’s your opinion?

      [J.K.]: Dating his baby momma, I guess.

      [Defense Counsel]: So, it has nothing to do with an allegation that you
      inappropriately sexually texted a minor child, has nothing - - that’s your
      testimony, him being mad at you in your opinion has nothing to do with
      that; is that right?

      [J.K.]: Correct.

                                          8
      [Defense Counsel]: You think he’s just mad at you because you dated
      his baby’s momma?

      [J.K.] Yes.

The trial court also permitted Melonson to question J.K. about other allegations and

other possible suspects.

      [Defense Counsel]: So, you've been accused of letting a minor touch
      your penis, though; right?

      [J.K.]: Plea[d] the Fifth.

      [Defense Counsel]: May I approach, Your Honor?

      The Court: You may.

      [Defense Counsel]: That’s in your statement; right? Doesn’t it say in
      your statement (Reading): I was accused of letting a minor touch my
      penis? Is that in your statement? Is that true or false that it’s in your
      statement?

      The Court: You can answer the question if it’s in the statement, not
      whether or not the allegation itself is true. Is it in the statement? And,
      [J.K.’s appointed attorney], if you want to come sit closer to your client,
      you’re welcome to come sit in the jury box so you can . . .

      (ATTORNEY/CLIENT DISCUSSION OFF THE RECORD)

      [J.K.]. Yes, it’s in my statement.

      [...]

      [Defense Counsel]: Well, is there anybody else that you may be aware
      of that may be mad at you because of these allegations against you? Are
      there other people out there in Port Arthur that may be mad at your
      inappropriately texting minors or molesting kids?

      [J.K.]: I really don’t know.
                                           9
      [Defense Counsel]: But could there be other people that are mad about
      that with you besides Mr. Melonson, if he is mad at you? Could there
      be other people?

      [J.K.]: Don’t know.

      [Defense Counsel]: Well, or any other people have a motive to be
      creeping up on you or maybe shooting you besides Mr. Melonson?
      Could be a lot of people, right, in Port Arthur; right?

      [J.K.]: I don’t know.

Therefore, the trial court protected the fundamental right of the witness against self-

incrimination by allowing J.K. to invoke his Fifth Amendment right, while

exercising its broad discretion in admitting the police report and allowing limited

testimony about other allegations and other possible suspects. As such, we hold that

the trial court did not abuse its discretion by limiting Melonson’s cross examination

of J.K. by permitting J.K. to invoke his Fifth Amendment right against self-

incrimination.5 We overrule this issue. Because we find the trial court did not err,

we need not perform a harm analysis.


      5
        In his brief, Melonson argues that either J.K. or the State waived J.K.’s Fifth
Amendment right against self-incrimination. Melonson contends that by admitting
the police report with the allegations, the State “opened the door to the evidence
concerning the alleged motive of [Melonson][.]” Additionally, he argues that J.K.
waived his privilege by testifying to his version of the events and his belief of
Melonson’s motive, and “[o]nce he testified about the subject, he should have been
precluded from asserting a privilege to avoid cross-examination on the same
matters.” We disagree. Waiver of a witness’ Fifth Amendment right is based on the
witness’ voluntary waiver of his right. See Draper v. State, 596 S.W.2d 855, 857
(Tex. Crim. App. 1980). J.K. did not testify as to the pending charges against him.
                                         10
                                     Conclusion

       Having overruled Melonson’s two issues on appeal, we affirm the judgment

of the trial court.




He testified that he believed Melonson shot him because of a prior fight between
them caused by J.K. dating Melonson’s ex-girlfriend. Any prior testimony regarding
the pending charges against J.K. came in during a discussion regarding a phone call
J.K. had with his girlfriend about Melonson being mad because J.K. was “texting a
young lady” or his ex-girlfriend’s daughter. The trial court immediately interrupted
the testimony and appointed J.K. counsel. Thereafter, J.K. invoked his Fifth
Amendment right each time he was asked about the allegations of inappropriate text
messages to a minor. Waiver only applies if the witness voluntarily gives the
testimony. Id. (“Once having related part of the facts of the transaction, a witness
should not be permitted to assert a Fifth Amendment privilege to prevent disclosure
of additional relevant facts.”). We note that although Melonson relies on Stephens v.
State, a published case from our sister court, to demonstrate his argument that J.K.
waived his Fifth Amendment privilege, we do not agree that it is analogous. 59
S.W.3d 377 (Tex. App.—Houston [1st Dist.] 2001, pet. ref’d). In Stephens, the
appellate court held that that the witness waived her privilege by testifying about the
drug transaction. See id. at 379–80. But the court explained that although she waived
her privilege in this instance, the court was not holding that because a witness
“testif[ies] on one subject, a witness waives her privilege on all subjects.” Id. J.K.’s
general testimony that he spoke to his girlfriend about texting a young lady or his
ex-girlfriend’s daughter, is “vastly different” than testimony regarding sexually
explicit text messages sent to a minor and a possible sexual assault that may subject
him to criminal prosecution. See Ortega v. State, No. 04-03-00937-CR, 2005 WL
596874, at *8 (Tex. App.—San Antonio Mar. 16, 2005, pet. ref’d) (mem. op., not
designated for publication) (quoting Rogers v. United States, 340 U.S. 367, 374
(1951)) (explaining that general testimony about the witness’s employment is
“vastly different” than testimony regarding arson and his history of arson, “the latter
testimony would subject [the witness] to ‘a “real danger” of further incrimination’”).
As such, his testimony regarding the reason for Melonson’s anger did not waive his
Fifth Amendment privilege to refuse to answer subsequent questions about an
alleged sexual assault.
                                           11
      AFFIRMED.


                                            ________________________________
                                                    CHARLES KREGER
                                                          Justice

Submitted on May 18, 2020
Opinion Delivered September 30, 2020
Do Not Publish

Before McKeithen, C.J., Kreger, and Johnson, JJ.




                                       12